Case 8:17-cr-OO472-PX Document 416 Filed 01/16/19 Page 1 of 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

UNITED STATES OF AMERICA

Criminal No. 17-CR-00472-PX-1
V.

DAWN J. BENNETT, ET AL.,

Defendants.

 

MOTION FOR LEAVE TO WITHDRAW AS COUNSEL AND TRANSFER TO
MAGISTRATE JUDGE FOR HEARING AND RECOMMENDATION

It is hereby requested that the appearance of Dennis E. Boyle, Esquire, Blerina Jasari,
Esquire, and Adrian F. Snead, Esquire, be Withdrawn as counsel for Defendant Dawn J. Bennett
in this matter and that this Motion be transferred to a Magistrate Judge for recommendation In
support of this l\/Iotion, Mr. Boyle, Ms. Jasari, and Mr. Snead aver as follows:

l. Mr. Boyle, Ms. Jasari and Mr. Snead have a conflict of interest and cannot
continue representation of Defendant Without violating the rules of professional conduct.

2. A conflict of interest exists Where a defendant’s interests diverge from his or her
attorney’s With respect to a “material factual or legal issue or to a course of action.” Stephens v.
Branker, 570 F.3d 198, 209 (4th Cir. 2009).

3. Specif`ic reasons for the conflict of interest cannot be stated in this Motion Without
disclosing sensitive information in relation to the representation of Defendant in this matter.

WHEREFORE, based upon the foregoing, Mr. Boyle, Ms. Jasari, and Mr. Snead
respectfully request this Court to transfer their Motion for Leave to Withdraw as Counsel to a

Magistrate Judge for hearing and recommendation._…

Case 8:17-cr-OO472-PX Document 416 Filed 01/16/19 Page 2 of 3

Respectfully submitted,

/s/ Dennis E. Bovle

Dennis E. Boyle (l\/lD Bar No. 07216)
Blerina Jasari (NY Bar No. 5433867)
Adrian F. Snead O\IY Bar No. 5068069)
Whiteford, Taylor & Preston LLP
1800 M St., NW, Suite 450N
Washington, DC 20036

dlf)(.)vlcfd`zwtp law.com

lz`astiriz”zli`)xw't law.com
1811</1<§@‘»’»1;>11\\¢<)1*11

Telephone: (202) 659-6800
Facsimile: (202) 331~0573

 

Counselfor Defendant

 

Case 8:17-cr-OO472-PX Document 416 Filed 01/16/19 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on this 16th day of January 2019, I electronically filed the foregoing
With the Court using the CM/ECF system, Which sent notification of such filing to the following

persons at the following email addresses:

Thomas Windom, Assistant U.S. Attorney
Erin Pulice, Assistant U.S. Attorney
Gregory Bernstein, Assistant U.S. Attorney
Office of the United States Attorney
6406 lvy Lane, Suite 800
Greenbelt, MD 20770
thomas windom@usdoj. gov
erin.pulz`ce@usdoj. gov
gregory bernstein@usdoj. gov

/s/ Dennis E. Boyle
Dennis E. Boyle

 

 

